Plaintiff is seeking to recover for injuries sustained on November 1, 1943, while welding cracks in the retort of an annealling furnace at the defendant's wire mill in Georgetown.
The plaintiff is a welder and was then in the employ of Joseph P. Gereg of Danbury, a commercial welder. In its business of manufacturing wire the defendant operated six annealling furnaces. The retorts of them were constructed of two different kinds of steel welded together. The expansion and contraction of these metals in the annealling operations caused cracks to appear. To operate the furnaces efficiently it was necessary to exclude air — therefore the cracks had to be repaired. This was done weekly on Monday mornings while the furnaces were cool after the weekend shutdown.
In its plant, the defendant employed two blacksmiths who did this and other welding as part of their regular employment. When they were busy or when the plant equipment was inadequate for the job, outside welders were called in. The plaintiff had been to the defendant's plant on several occasions prior to this date for the purpose of welding cracks in the retorts.
As a result of a call to plaintiff's employer, the plaintiff reported to defendant's plant on November 1, 1943. He carried portable equipment. At the time, the company's blacksmiths were too busy to handle the work the plaintiff was called upon *Page 37 
to do. Pursuant to directions from the defendant's foreman, the plaintiff welded two of the retorts and had just applied his welding electrode to a crack in the third retort when an explosion occurred and plaintiff was injured. He has sued in negligence. The defendant pleads the Workmen's Compensation Act as a defense.
The work which plaintiff was called upon to do was of such a character that ordinarily it would be done by the defendant's own employees in the prosecution of its business and in the maintenance of the furnaces in suitable operating condition. Plaintiff's remedy is restricted to the provisions of the Workmen's Compensation Act.
   Judgment for defendant.